      Case 2:20-cv-00180-BSM Document 24 Filed 03/05/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JOSEPH BARRON-BARTLETT                                                     PLAINTIFF
ADC #163751

v.                        CASE NO. 2:20-CV-00180-BSM

GAYLAN LAY, et al.                                                      DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 5th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
